Preliminary Financial Results 1st Quarter Ended March 31, 2009 INX Inc. Nasdaq: INXI www.INXI.com May 4, 2009 Investor Call 1.Brian Fontana:Financial results 2.Mark Hilz:Operations update, vision and strategy 3.Jim Long:Business trends and outlook 4.Take questions Agenda: 2 GAAP Reconciliation andForward-Looking Statements All financial results shown are for continuing operations unless otherwise noted GAAP Reconciliation Safe Harbor Statement 3 Q1 Accomplishments Achieved revenue slightly above the mid-point of our range of guidance Service revenue grew 42% y/y to record quarterly level: Professional services growth:44% y/y Managed services growth:30% y/y Gross profit margin percentage rose to record 21.7% Gross profit dollars rose 3% compared to prior year period Effectively managed non-revenue-producing costs, with non-sales personnel down slightlyduring the quarter GAAP and Non-GAAP net income results were above consensus analyst expectations Added 9% more sales personnel during the quarter, taking advantage of opportunities toposition INX to continue gaining market share Began 5-city marketing event around data center virtualization - positioning for Cisco UnifiedComputing System and VMware vSphere 4 availability within the next few months Brian Fontana Vice President & CFO 5 First Quarter Operating Results 6 Balance Sheet Data (dollars in thousands) 7 Summary Of Change In Net Cash In 1Q-2009 (dollars in thousands) 8 Accounts
